It is settled, that a written contract cannot be contradicted, added to, or taken from, by parol evidence, offered by either of the parties thereto. But observe, that this doctrine applies to written contracts and not toevery writing. As for instance, a receipt for money, which contains no evidence of a contract between the parties, is liable to be explained or altered by parol evidence; but it is otherwise where it is relied on as evidence of a contract. Brown v. Brooks, 7 Jones, 93. Wilson v. Derr,69 N.C. 137. And other exceptions are numerous. As where there is a latent ambiguity in a written contract even, it may be explained by parol. McCall v. Gillispie, 6 Jones, 533.
In the case before us the plaintiff relies upon a writing which the defendant executed, not to him, but in his name, to one Beckwith, as follows: "For and in consideration of two hundred and ninety-eight dollars, I hereby transfer and assign to N. Beckwith, a certain judgment obtained by "A. Wade the plaintiff against" c. (describing the judgment,) signed, A. Wade, by D. M. Carter, his Attorney." And the plaintiff insists, that that is a written contract between the defendant Carter and himself, that Carter had received from Beckwith $298 for him, and promised to pay the same to him.
Now, is that so? It says not a word about Carter's receiving any money. It says: "For and in consideration of $298, I transfer" c. But whether the consideration had been paid theretofore, or was paid then, or was to be paid thereafter, is not stated. And further, no matter when or how it had been or was to be paid, it is not stated that it *Page 174 
had been or was to be paid to the defendant Carter; and it may just as well be inferred that it was paid to the plaintiff as to the defendant. It purports to speak the language of the plaintiff; "A Wade, by D. M. Carter, Attorney." And so much was the plaintiff oppressed by the insufficiency of the writing, that he did not rely on it to prove that the defendant received the money; but he introduced Beckwith as a witness, to prove that the defendant received the money. Now, why did he do that, if the writing itself showed it? Why did he introduce parol evidence to explain or add to the writing?
But the defendant, in order to make his defence full and clear, proposed to show that he never received any money for the plaintiff for the assignment of said judgment. But that the plaintiff had a suit against one Mrs. Ensly [Ensley] for a lot of land and that the plaintiff authorized him, the defendant, to transfer the judgment to Mrs. Ensly [Ensley] if she would give up the lot of land to the plaintiff, which she did. And that the defendant, instead of transferring the judgment to Mrs. Ensly, [Ensley] transferred it to said Beckwith, under some arrangement as we suppose from what is obscurely stated between Mrs. Ensly [Ensley] and Beckwith. And that the $298 which Beckwith paid to him at that time, was not for the transfer of the judgment nor was it for the plaintiff; but it was money which Beckwith owed certain trustees for property which he bought at the trust sale, in which the plaintiff and others were interested. That the plaintiff's share of that money was about $30, which sum he would owe the plaintiff but for the fact that the plaintiff owed him as much as that for professional services. That is what the defendant offered to show by parol evidence. His Honor allowed the evidence, and the jury found for the defendant.
There is no error.
PER CURIAM.                              Judgment affirmed. *Page 175